Title: To John Adams from Oliver Wolcott, Jr., 13 September 1800
From: Wolcott, Oliver, Jr.
To: Adams, John



Sir.
Treasury Department. Washington Sept. 13. 1800.

In compliance with my engagements, I have now the honour to inform the President that the following persons have become Candidates for the Office of Collector of the Customs for the district of Norfolk in Virginia, vacant by the decease of Colo. Otway Byrd, viz.
William Davies, at present Collector of the Customs for the District of Richmond.
James Gibbons, at present Surveyor of the Customs for the port of Petersburgh, and Inspector of the Revenue for the 4th. Survey in Virginia.
Laurence Muse, Collector of the Customs for the district of Tappahannock.
Philemon Gatewood, Naval Officer for the district of Norfolk.
Francis S. Taylor, formerly Deputy Collector for the district of Norfolk.
Miles King.
Benjamin Pollard.—
William Chowning, and
Thomas Matthews.—
To the documents which have been adduced on the present occasion, I have taken the liberty to add several, which were before in my possession, with the view of illustrating the pretensions and characters of the several candidates.
Although the five Candidates first named, are all respectable men, who would probably execute the office in a satisfactory manner, yet I venture to suggest that the public interest will be best promoted by the appointment of Colo. William Davies.
This Gentleman served in the Army during the late War, with reputation, and I believe, at one time commanded a regiment—He afterwards held important and confidential trusts under the State of Virginia. He was the agent of the State for advocating the settlement of the accounts of the State, before the Board of Commissioners; and for talents, information, firmness, diligence, and integrity, has been long distinguished and universally known throughout Virginia
The Port of Norfolk is of great importance, being the principal Port of Virginia, where the services of an efficient character, such as Colo. Davies will be necessary to prevent great abuses.—In the representation which I have given of the superior pretensions of this gentleman, the Secretary of State concurs, and I have reason to believe that the same sentiments are entertained by the Attorney General
I am bound however, to mention that the claims of Major James Gibbon, are highly meritorious: he was one of the Officers who led the forlorn hope to the attack of Stoney Point–the Journals of Congress of the 26th. of July 1779, will shew the sense of that body, of his bravery on that occasion, and he has since executed his offices under the present Government, in a satisfactory manner.
I have the honour to be / with great respect / Sir, / your mo. obedt. servt.

Oliv Wolcott